Hurlbutt, J.P.
(dissenting). I respectfully dissent. In my view, the subject EDPL article 4 proceedings must be dismissed as untimely because they were not commenced within three years “after conclusion of. . . entry of the final order or judgment on judicial review pursuant to [EDPL 207]” (EDPL 401 [A] [3]). I disagree with the majority’s conclusion that the proceedings were timely because they were commenced within three years *1335of February 25, 2003, the date on which the Court of Appeals denied the motion for leave to appeal of respondents Kaufmann’s Carousel, Inc. and Lord & Taylor Carousel, Inc. and dismissed the appeal taken by respondent J.C. Penney Corporation, Inc. (Matter of Kaufmann’s Carousel v City of Syracuse Indus. Dev. Agency, 301 AD2d 292 [2002], lv denied 99 NY2d 508 [2003]; Matter of J.C. Penney Corp. v City of Syracuse Indus. Dev. Agency, 301 AD2d 305 [2002], lv dismissed 99 NY2d 609 [2003]). The proceedings were commenced more than three years after the November 15, 2002 orders of this Court confirming each of the condemnations challenged therein under EDPL 207 (see Kaufmann’s Carousel, 301 AD2d 292 [2002]). I conclude that this Court’s order with respect to each proceeding, and not the orders of the Court of Appeals dismissing one appeal and denying the motion for leave to appeal with respect to the other appeal, constitutes the “final order ... on judicial review pursuant to [EDPL 207]” (EDPL 401 [A] [3]). That conclusion is compelled by the plain language of the statute, inasmuch as neither the dismissal of an appeal nor the denial of a motion for leave to appeal constitutes “judicial review” within the meaning of EDPL 401 (A) (3). Rather, by its orders, the Court of Appeals refused to review the orders of this Court and thus did not adjudicate the merits of the attempted appeals (see Rupert v Rupert, 97 NY2d 661, 663 [2001], rearg denied 97 NY2d 726 [2002]; Matter of Conservative Party of State of N.Y. v New York State Bd. of Elections, 88 NY2d 998 [1996]; see generally Da Silva v Musso, 76 NY2d 436, 440 [1990]). I note in addition that Black’s Law Dictionary defines the term judicial review as, inter alia, “[a] court’s review of a lower court’s or an administrative body’s factual or legal findings” (Black’s Law Dictionary 864 [8th ed 2004]), and it defines the term appellate review as “[examination of a lower court’s decision by a higher court, which can affirm, reverse, or modify the decision” (id. at 1345).
I also agree with respondents-appellants that, because the precise leasehold rights to be taken are not now ascertainable “with reasonable certainty,” the description provided by petitioner, City of Syracuse Industrial Development Agency, of the interests to be taken is impermissibly vague (Northwest Quadrant Pure Waters Dist. No. 1 v Payne Beach Assoc., 38 AD2d 668, 668 [1971]; see generally Kravec v State of New York, 40 NY2d 1060, 1061 [1976]; Wolfe v State of New York, 22 NY2d 292, 295-296 [1968]; Bell Tel. Co. of Buffalo v Parker, 187 NY 299, 303 [1907]; Town of Webb v Sisters Realty N. Corp., 168 AD2d 896 [1990]).
I therefore would reverse the orders, grant the respective mo*1336tions and cross motions of respondents-appellants and dismiss the petitions. Present — Hurlbutt, J.P., Scudder, Gorski and Green, JJ.